Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeo et al. (US2018/0157083).
Regarding claim 1, Yeo et al. (figure 6C) discloses a quantum dot color filter substrate, comprising: 
a substrate (SUB2), wherein the substrate comprises: 
a plurality of first sub-pixel areas (BCF); 
a plurality of second sub-pixel areas (RCF); and 
a plurality of third sub-pixel areas (GCF), wherein a material of the plurality of first sub-pixel areas comprises a first quantum dot material, a material of the plurality of second sub-pixel areas and material of the plurality of third sub-pixel areas comprises a 
Regarding claim 2, Yeo et al. (figure 6C) discloses wherein the material of the plurality of first sub-pixel areas of the substrate comprises a blue quantum dot material (IRQD).
Regarding claim 3, Yeo et al. (figure 6C) discloses a layer of green filter film disposed on the plurality of second sub-pixel areas and a layer of red filter film disposed on the plurality of third sub-pixel areas.
Regarding claim 4, Yeo et al. (figure 6C) discloses a black matrix configured to separate the plurality of first sub-pixel areas, the plurality of second sub-pixel areas, and the plurality of third sub-pixel areas (BM).
Regarding claim 5, Yeo et al. (figure 6C) discloses wherein the material of the plurality of second sub-pixel areas and the plurality of third sub-pixel areas comprises a red quantum dot material and a green quantum dot material.
Regarding claim 6, Yeo et al. (figure 6C) discloses a quantum dot display panel, comprising: 
a blue light backlight module (figure 6B; BLU); 
a quantum dot color filter substrate (SUB2) disposed on the blue light backlight module; and 
a liquid crystal panel (LCL) disposed on the quantum dot color filter substrate, wherein the quantum dot color filter substrate comprises: 
a substrate (SUB2), wherein the substrate comprises: 
a plurality of first sub-pixel areas (BCF); 
a plurality of second sub-pixel areas (RCF); and 
a plurality of third sub-pixel areas (GCF), wherein a material of the plurality of first sub-pixel areas comprises a first quantum dot material, a material of the plurality of second sub-pixel areas and material of the plurality of third sub-pixel areas comprises a second quantum dot material and a third quantum dot material, and the material of the plurality of second sub-pixel areas and the plurality of third sub-pixel areas is different from the material of the plurality of first sub-pixel areas (RQD and IRQD).
Regarding claim 7, Yeo et al. (figure 6C) discloses wherein the material of the plurality of first sub-pixel areas of the substrate comprises a blue quantum dot material.
Regarding claim 8, Yeo et al. (figure 6C) discloses a layer of green filter film disposed on the plurality of second sub-pixel areas and a layer of red filter film disposed on the plurality of third sub-pixel areas.
Regarding claim 9, Yeo et al. (figure 6C) discloses a black matrix configured to separate the plurality of first sub-pixel areas, the plurality of second sub-pixel areas, and the plurality of third sub-pixel areas (BM).
Regarding claim 10, Yeo et al. (figure 6C) discloses wherein the material of the plurality of second sub-pixel areas and the plurality of third sub-pixel areas comprises a red quantum dot material and a green quantum dot material.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871